Exhibit 10.0   Form of Convertible Promissory Note




THIS CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) AND THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED
UNLESS (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS WILL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER. AN
INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

CONVERTIBLE PROMISSORY NOTE

$900,000




FOR VALUE RECEIVED, AWG International Water Corporation, a Nevada corporation,
(the “Borrower”) with approximately 112,721,016 shares of common stock issued
and outstanding, promises to pay to
                                                            , or its assignees
(the “Lender”) the Principal Sum along with the Interest and any other fees
according to the terms herein (this “Note”). This Note shall become effective on
March 21, 2014 (the “Effective Date”).




The Principal Sum is Nine Hundred Thousand Dollars ($900,000) plus accrued and
unpaid interest. The Consideration is Nine Hundred Thousand
Dollars ($900,000) payable by wire. The Lender shall pay Two Hundred Thousand
Dollars ($200,000) of the Consideration upon execution of this Note (the
“Initial Consideration”). The Lender may pay additional Consideration to the
Borrower in such amounts as the Lender may choose in its sole discretion (the
“Additional Consideration”). The Principal Sum due to the Lender, and as
referenced hereinafter, shall be the Initial Consideration plus any Additional
Consideration actually paid by the Lender such that the Borrower is only
required to repay the amount funded and the Borrower is not required to repay
any unfunded portion of this Note, nor shall any interest or other rights or
remedies granted herein extend to any unfunded portion of this Note. 




1.

Maturity Date.  The Maturity Date is eighteen (18) months from the Effective
Date of each payment of Consideration (the “Maturity Date”) and is the date upon
which the Principal Sum of this Note and unpaid interest and fees (the “Note
Amount”) shall be due and payable.




2.      

Interest. This Note shall bear interest at the rate of Ten Percent (10%) per
year.




3.

Conversion. The Lender has the right, at any time after the Effective Date, at
its election, to convert all or part of the Note Amount into shares of fully
paid and non-assessable shares of common stock of the Borrower (the “Common
Stock”). The conversion price (the “Conversion Price”) shall be the lesser of
(a) $0.04 per share of Common Stock, (b) Fifty Percent (50%) of the average of
the three (3) lowest trade prices of three (3) separate trading days of Common
Stock recorded during the twenty five (25) previous trading days prior to
conversion, or (c) the lowest effective price per share granted to any person or
entity after the Effective Date to acquire Common Stock, or adjust, whether by
operation of purchase price adjustment, settlement agreements, exchange
agreements, reset provision, floating conversion or otherwise, any outstanding
warrant, option or other right to acquire Common Stock or outstanding Common





1




--------------------------------------------------------------------------------

Exhibit 10.0   Form of Convertible Promissory Note




Stock equivalents (the “Conversion Price”), excluding any outstanding warrants
or options that have been disclosed in SEC filings prior to the Effective Date.
  The conversion formula shall be as follows: Number of shares receivable upon
conversion equals the dollar conversion amount divided by the Conversion Price.
A conversion notice (the “Conversion Notice”) may be delivered to Borrower by
method of Lender’s choice (including but not limited to email, facsimile, mail,
overnight courier, or personal delivery), and all conversions shall be cashless
and not require further payment from the Lender. If no objection is delivered
from the Borrower to the Lender, with respect to any variable or calculation
reflected in the Conversion Notice within 24 hours of delivery of the Conversion
Notice, the Borrower shall have been thereafter deemed to have irrevocably
confirmed and irrevocably ratified such notice of conversion and waived any
objection thereto. The Borrower shall deliver the shares of Common Stock from
any conversion to the Lender within three (3) business days, or within five (5)
business days if the Borrower is not approved for DTC FAST, of Conversion Notice
delivery. After receiving the Initial Consideration, the Borrower agrees to
begin a good faith effort to apply and cause the approval for participation in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program. Subject to FAST approval by the DTC, and upon request of the Lender and
provided that the shares to be issued are eligible for transfer under Rule 144
of the Securities Act of 1933, as amended (the “Securities Act”), or are
effectively registered under the Securities Act, the Borrower shall cause its
transfer agent to electronically issue the Common Stock issuable upon conversion
to the Lender through the DTC Direct Registration System (“DRS”). The Conversion
Price shall be subject to equitable adjustments for stock splits, stock
dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events.




4.

Conversion Delays. If Borrower fails to deliver shares in accordance with the
timeframe stated in Section 3, the Lender, at any time prior to selling all of
those shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Borrower (under the Lender’s and the Borrower’s expectations
that any returned conversion amounts shall tack back to the original date of
this Note). In addition, for each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a
penalty of $1,500 per day shall be assessed for each day after the third
business day (inclusive of the day of the conversion) until share delivery is
made; and such penalty shall be added to the Principal Sum of this Note (under
the Lender’s and the Borrower’s expectations that any penalty amounts shall tack
back to the original date of this Note, consistent with applicable securities
laws). If the Borrower is unable to deliver shares under this provision, due to
an insufficient number of authorized and unissued shares available, the Lender
agrees not to force the Borrower to issue the shares or trigger an Event of
Default, provided that the Borrower takes immediate steps necessary to obtain
the appropriate approval from shareholders and/or the board of directors, where
applicable, to increase the number of authorized shares to satisfy the
Conversion Notice.




5.

Limitation of Conversions. In no event shall the Lender be entitled to convert
any portion of this Note in excess of that portion of this Note upon conversion
of which the sum of (1) the number of shares of Common Stock beneficially owned
by the Lender and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unconverted portion of
this Note or the unexercised or unconverted portion of any other





2




--------------------------------------------------------------------------------

Exhibit 10.0   Form of Convertible Promissory Note




security of the Borrower subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Lender and its affiliates of more than 4.99% of
the outstanding shares of Common Stock. For purposes of the proviso of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived by the Lender upon, at the election of
the Lender, not less than 61 days prior notice to the Borrower, and the
provisions of the conversion limitation shall continue to apply until such 61st
day (or such later date, as determined by the Lender, as may be specified in
such notice of waiver).




6.

Payment. The Borrower may not prepay this Note prior to the Maturity Date.
Within six (6) days prior to the Maturity Date, Borrower shall provide Lender
with a written notice to pay the Note Amount on the Maturity Date. Within three
(3) days of receiving written notice, the Lender shall elect to either (a)
accept payment of the Note Amount or (b) convert any part of the Note Amount
into shares of Common Stock. If the Lender elects to convert part of the Note
Amount into shares of Common Stock, then the Borrower shall pay the remaining
balance of the Note Amount by the Maturity Date.




7.

Piggyback Registration Rights. The Borrower shall include on the next
registration statement the Borrower files with the SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
of Common Stock issuable upon conversion of this Note unless such shares of
Common Stock are eligible for resale under Rule 144, excluding S-8 registration
statements for employee stock grant and option plans. Failure to do so shall
result in liquidated damages of Twenty Five Percent (25%) of the outstanding
principal balance of this Note being immediately due and payable to the Lender
at its election in the form of cash payment or addition to the balance of this
Note.




8.

Lender’s Representations. The Lender hereby represents and warrants to the
Borrower that (i) it is an “accredited investor” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act, (ii) it understands
that this Note and the shares of Common Stock underlying this Note
(collectively, the “Securities”) have not been registered under the Securities
Act by reason of a claimed exemption under the provisions of the Securities Act
that depends, in part, upon the Lender’s investment intention; in this
connection, the Lender hereby represents that it is purchasing the Securities
for the Lender’s own account for investment and not with a view toward their
distribution to others, (iii) the Lender, if an entity, further represents that
it was not formed for the purpose of purchasing the Securities, (iv) the Lender
acknowledges that the issuance of this Note has not been reviewed by the United
States Securities and Exchange Commission (the “SEC”) nor any state regulatory
authority since the issuance of this Note is intended to be exempt from the
registration requirements of Section 4(a)(2) of the Securities Act and Rule 506
of Regulation D, (v) the Lender acknowledges receipt and careful review of this
Note, the Borrower’s filings with the SEC (including without limitation, any
risk factors included in the Borrower’s most recent Annual Report on Form 10-K),
and any documents which may have been made available upon request as reflected
therein, and hereby represents that it has been furnished by the Borrower with
all information regarding the Borrower, the terms and conditions of the purchase
and any additional information that the





3




--------------------------------------------------------------------------------

Exhibit 10.0   Form of Convertible Promissory Note




Lender has requested or desired to know, and has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Borrower concerning the Borrower and the terms and
conditions of the purchase; and (vi) Lender may syndicate participations in the
Note among a limited number of participants who all meet the suitability
standards of an “accredited investor” as defined in Rule 501(a) of Regulation D
of the Securities Act and may share among themselves and the Lender, an indirect
economic interest in the Note, which may be the subject matter of one or more
future assignments, in whole or part, as permitted under paragraph 13.




9.

Borrower’s Representations.  The Borrower is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full power and authority to own, lease, license and use its properties and
assets and to carry out the business in which it proposes to engage.  The
Borrower has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Note and to issue and sell this Note. All
necessary proceedings of the Borrower have been duly taken to authorize the
execution, delivery, and performance of this Note. When this Note is executed
and delivered by the Borrower, it will constitute the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.




10.

Default. The following are events of default under this Note: (i) the Borrower
shall fail to pay any principal under this Note when due and payable (or payable
by conversion) thereunder; or (ii) the Borrower shall fail to pay any interest
or any other amount under this Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the Borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC; or (x) the Borrower shall commit a material
breach of any of its covenants, representations or warranties in this Note.




11.

Remedies. In the event of any default, the Note Amount shall become immediately
due and payable at the Mandatory Default Amount. The Mandatory Default Amount
shall be 150% of the Note Amount. Commencing five (5) days after the occurrence
of any event of default that results in the eventual acceleration of this Note,
the interest rate on the Mandatory Default Amount shall accrue at a default
interest rate equal to the lesser of ten percent (10%) per annum or the maximum
rate permitted under applicable law. In connection with such acceleration
described herein, the Lender need not provide, and the Borrower hereby waives,
any presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder





4




--------------------------------------------------------------------------------

Exhibit 10.0   Form of Convertible Promissory Note




and all other remedies available to it under applicable law. While the Mandatory
Default Amount is outstanding and default interest is accruing, the Lender shall
have all rights as a holder of this Note until such time as the Lender receives
full payment pursuant to this paragraph, or has converted all the remaining
Mandatory Default Amount and any other outstanding fees and interest into Common
Stock under the terms of this Note. In the event of any default and at the
request of the Lender, the Borrower shall file a registration statement with the
SEC to register all shares of Common Stock issuable upon conversion of this Note
that are otherwise not eligible to have their restrictive transfer legend
removed under Rule 144 of the Securities Act. Nothing herein shall limit
Lender’s right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Borrower’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.




12.

No Shorting. Lender agrees that so long as this Note from Borrower to Lender
remains outstanding, the Lender shall not enter into or effect “short sales” of
the Common Stock or hedging transaction which establishes a short position with
respect to the Common Stock of the Borrower. The Borrower acknowledges and
agrees that upon delivery of a Conversion Notice by the Lender, the Lender
immediately owns the shares of Common Stock described in the Conversion Notice
and any sale of those shares issuable under such Conversion Notice would not be
considered short sales.




13.

Assignability. The Borrower may not assign this Note. This Note shall be binding
upon the Borrower and its successors and shall inure to the benefit of the
Lender and its successors and assigns and may be assigned by the Lender, in
whole or in part, to anyone of its choosing without Borrower’s approval, subject
to applicable securities laws. Lender covenants not to engage in any
unregistered public distribution of the Note when making any assignments.




14.

Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to the conflict
of laws principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Nevada or in the federal courts located in Clark County,
in the State of Nevada. Both parties and the individuals signing this Agreement
agree to submit to the jurisdiction of such courts.




15.

Delivery of Process by the Lender to the Borrower. In the event of any action or
proceeding by the Lender against the Borrower, and only by the Lender against
the Borrower, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by the
Lender via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Borrower at its last known attorney as set forth in its most
recent SEC filing.




16.

Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding shall be
entitled to recover from the other party reasonable attorneys' fees and





5




--------------------------------------------------------------------------------

Exhibit 10.0   Form of Convertible Promissory Note




other costs and expenses incurred, including but not limited to post judgment
costs, in addition to any other relief to which the prevailing party may be
entitled.




17.

Transfer Agent Instructions. In the event that an opinion of counsel, such as
but not limited to a Rule 144 opinion, is needed for any matter related to this
Note or the Common Stock the Lender has the right to have any such opinion
provided by its counsel. If the Lender chooses to have its counsel provide such
opinion, then the Lender shall provide the Borrower with written notice. Within
three (3) business days of receiving written notice, the Borrower shall instruct
its transfer agent to rely upon opinions from the Lender’s counsel. A penalty of
$1,500 per day shall be assessed for each day after the third business day
(inclusive of the day of request) until the reliance instruction is delivered to
the transfer agent. If the Lender requests that the Borrower’s counsel issue an
opinion, then the Borrower shall cause the issuance of the requested opinion
within five (5) business days.  If the Lender requests that the Borrower's
counsel issue an opinion on a partial assignment of the note or subsequent
partial conversion of the note, Borrower's counsel will be entitled to request
additional information from Lender or Lender's assignee in support of the
requested legal opinion.   Any failure of Lender or Lender's assignee to provide
requested information will toll the five (5) business day response time until
the information is delivered to Borrower's counsel, provided that the
information request is made within (3) days receipt of the Lender's initial
request for an opinion.  A penalty of $1,500 per day shall be assessed for each
day after the fifth business day (inclusive of the day of request) until the
requested opinion is delivered. The Lender and the Borrower agree that all
penalty amounts shall be added to the Principal Sum of this Note and shall tack
back to the Effective Date of this Note, with respect to the holding period
under Rule 144, so long as such treatment is not inconsistent with Rule 144’s
applicable tacking provisions. The Borrower warrants that it will not direct its
transfer agent not to transfer or delay, impair, and/or hinder its transfer
agent in transferring (or issuing)(electronically or in certificated form) any
certificate for the Securities to be issued to the Lender and it will not fail
to remove (or direct its transfer agent not to remove or impair, delay, and/or
hinder its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for the
Securities when required by this Note. The Borrower acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Lender by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Note may be inadequate and agrees, in the event of a
breach or threatened breach by the Borrower of these provisions, that the Lender
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.




18.

Reservation of Shares.  At all times during which this Note is convertible, the
Borrower shall reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the
issuance of Common Stock upon the full conversion of this Note.




19.

Disclosure of Material Non-Public Information. The Borrower agrees not to
disclose any ma­terial non-public information to the Lender after the Effective
Date. If the Borrower inadvertently discloses any material non-public
information to the Lender, then the Borrower shall promptly publicly disclose
that information by filing a Form 8-K with the SEC and by any other means
necessary to make that information known to the public.





6




--------------------------------------------------------------------------------

Exhibit 10.0   Form of Convertible Promissory Note







20.

Public Disclosure. The Lender and the Borrower agree not to issue any public
statement with respect to the Lender’s investment or proposed investment in the
Borrower or the terms of any agreement or covenant without the other party’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation. The Borrower
agrees to reference Lender only as “an accredited investor” and attach only a
form copy this Note in any of the Borrower’s filings with the Securities and
Exchange Commission or any other public filings, except such full disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.

21.

Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices shall be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.




IN WITNESS WHEREOF, the authorized agents of the Borrower and the Lender have
caused this Note to be duly executed as of the Effective Date.




AWG International Water Corporation (the “Borrower”)










By_____________________________

     Keith White

     Chief Executive Officer




________________________________ (the “Lender”)

         







By _____________________________

     





7


